Citation Nr: 0301348	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  97-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a lung 
disorder.  

(The now reopened claim of service connection for a lung 
disorder will be the subject of a separate decision at a 
later date.)  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1968 to February 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in November 1997 at the RO before a Hearing 
Officer.   

The record indicates the veteran failed to appear at his 
scheduled hearing in March 1999 before a Member of the 
Board.  

The Board remanded the case to the RO for additional 
development of the record in August 1999.  

As a preliminary matter, regardless of the RO's action, 
the Board must address the question of new and material 
evidence in the first instance because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board 
or the RO).  

Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim and 
undertaking additional development of the issue of service 
connection for a lung disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will 
prepare a separate decision addressing this matter.  



FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied the 
veteran's original claim of service connection for 
tuberculosis with cough, sweats and chest pain.  The 
veteran was notified of this action, but did not enter a 
timely appeal.  

2.  Some of the new evidence is neither cumulative nor 
redundant, and by itself or in conjunction with the 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1984 rating decision to reopen the claim of service 
connection for a lung disorder.  8 U.S.C.A. §§ 5108, 7105, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As 
the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. 
§ 3.156 detailed hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, 
the Supplemental Statement of the Case, and the earlier 
remand by the Board.  

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. 
§ 5103A) shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  

It is the Board's opinion that the recent change to the 
law has not modified the requirement that a previously 
denied claim may not be reopened and readjudicated unless 
and until, there has been a finding that new and material 
evidence has been submitted.  

As it is determined that new and material evidence has 
been presented, the claim will be reopened, and any 
required development would be undertaken in accordance 
with the VCAA.  See, e.g., Elkins v. West, 12 Vet. App. 
209 (1999).  


II.  Whether New and Material Evidence has been Presented 
to Reopen
the Claim of Service Connection for a Lung Disability

A.  Factual Background

A careful review of service medical records dated in March 
1968 shows that the veteran was hospitalized for 7 days 
due to an acute upper respiratory infection.  The 
diagnosis was that of tonsillitis.  

The service medical records at the time of the veteran's 
separation examination in February 1970 show no pertinent 
defects.  

The service department records reveal that the veteran 
served in the Republic of Vietnam.  

The non-VA medical records show that the veteran presented 
in May 1976 with a productive cough, night sweats, fevers 
and weight loss of 10 to 12 pounds over a four-to-six 
month period.  A tuberculosis tine test showed a reading 
of 4+ positive; chest x-ray study showed evidence of 
active tuberculosis and possible cavitation.  

The records in the claims folder confirm that the veteran 
still had tuberculosis in 1983.  

In a letter received by VA in January 1984, the veteran 
stated that his health had been slowly getting worse since 
his discharge from service.  The veteran reported being 
told by a physician that he could have been carrying the 
tuberculosis germs in his system for a long time before 
the actual diagnosis in 1976.  

The VA hospital records dated from January to February 
1984 show that the veteran's entire right upper lobe was 
probably atelectatic and markedly diminished in size.  
Surgery was not indicated at that time.  

A report of VA examination dated in March 1984 shows a 
diagnosis of pulmonary tuberculosis with cavitation.  

Based on the evidence shown hereinabove, in May 1984, the 
RO denied the veteran's original claim of service 
connection for tuberculosis with cough, sweats, and chest 
pain.  

In a letter received from the veteran in August 1996, the 
veteran further described his deteriorating health 
condition since service.  

The veteran underwent a VA examination in October 1996.  
The results of pulmonary function tests showed moderate 
obstructive ventilatory defect, with an immediate response 
to aerosolized bronchodilators.  Increased respiratory 
volume was consistent with air trapping.  

In a letter received in January 1997, the veteran stated 
that he had been stationed at Long Binh in Vietnam from 
1969 to 1970 at a time when the area was sprayed very 
heavily with chemicals.  The veteran also stated that he 
was diagnosed with a very bad case of tuberculosis in 
1975.  
 
In a letter received in June 1997, the veteran stated that 
he had been on inhalers since having tuberculosis in 1975 
and contended that his breathing problem was the result of 
his military service in Vietnam.  

The non-VA medical records received in September and 
October 2000 pertain to treatment for medical conditions 
other than a lung disorder.  

The records received in March 2002 show testing and 
treatment for tuberculosis in 1983.  These records 
included a radiographic report, dated in March 1982, which 
noted fibrocalcific changes in the right apical segment of 
the veteran's lung from an old inflammatory disease.  

The VA clinical records added to the claims folder in 
March 2002 reflect that the veteran was examined in March 
1982 for possible exposure to toxic chemicals.  The 
veteran reported having had field participation at the 
time of exposure and having been a truck driver.  

An examination of the veteran's chest in March 1982 was 
normal for respiratory movements, percussion, inspiratory 
and expiratory breath sounds and configuration of thorax.  


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's May 1984 
decision, denying service connection for tuberculosis with 
cough, sweats, and chest pain, to permit reopening of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claim may be reopened, a two-
step analysis must be employed.  First, the Board must 
determine whether the evidence submitted to reopen the 
claim is both new and material.  Secondly, if, and only 
if, the Board determines that the evidence is both new and 
material, the claim is deemed to have been reopened and it 
must be evaluated on the basis of all of the evidence of 
record, both new and old.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," 
that is, not previously submitted to agency 
decisionmakers, and not cumulative or redundant; and (2) 
is the newly presented evidence "material," that is, does 
it bear directly and substantially upon the specific 
matter under consideration, and is it so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  

In addition, for the purpose of determining whether a 
claim should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in 
the context of all of the evidence, both new and old, 
create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim was denied by the RO primarily on the 
basis that his respiratory infection in service was 
considered an acute condition which resolved, and 
tuberculosis was not shown in service or within the 
presumptive period thereafter.  

The evidence added to the record after the 1984 RO rating 
decision consists of the veteran's statements, which 
detail his deteriorating health since service and note the 
continuity of manifestations of a lung disorder post-
service; and more recent VA medical records showing a 
diagnosis of moderate obstructive ventilatory defect.  

The Board finds this evidence and the veteran's statements 
probative for the purpose of establishing a current 
disability and a continuity of a lung disorder post-
service.  It is the Board's opinion that this evidence 
must be considered to fairly evaluate the merits of the 
claim.  See, e.g., Hodge, supra.  

Hence, the evidence is "new and material," and the 
veteran's claim was correctly reopened by the RO.  



ORDER

As new and material evidence has been submitted to reopen 
the claim of service connection for a lung disorder, the 
appeal to this extent is allowed, subject to further 
action as discussed hereinabove.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

